Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
	  Page 1, paragraph 6: “which each the salmon lice” should read –which eat the salmon lice--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 21, the term “close to the coast” is not clearly defined in the claim or the specification, and one of ordinary skill in the art would not understand the meets and bounds of the term ‘close’.
Claims not addressed above are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackman (Int. Pub. WO 94/17657) in view of Menard (US Pub. 2015/0272018 A1). 
Regarding claim 1, Jackman discloses: 
A method for combating salmon lice and other ectoparasites in aquaculture, comprising breeding and fattening fish in breeding nets or breeding containers or tanks (Pg. 4, paragraph 4, lines 1-4: “the fish stock, which may be up to tens of thousands of fish, is contained within floating netting container 11 which is connected to receiving netting container 12”); 
and, while changing from one breeding net to another breeding net, swimming the fish through a channel or a pipe (Figure, fish swim through submerged pipe 13); 

Jackman does not disclose an apparatus that is close to the coast or offshore. However, this limitation is taught by Menard (Abstract, lines 1-2: “an offshore aquaculture installation in a healthy environment for fish”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jackman to include the offshore location of Menard. Doing so would allow for the breeding of fish a wider variety of fish.
Regarding claim 2, claim 1 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 2, “the UV light is UVC light” is part of an alternative, and the pulsed ultrasonication was met above. As such, claim 2 is construed as an alternative claim and thus not required to be met by art. 
Regarding claim 4, claim 1 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 4, “UV light treatment” is part of an alternative, and the pulsed ultrasonication 
Regarding claim 5, claim 1 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 5, “infrared irradiation and/or microwave irradiation” is part of an alternative, and the pulsed ultrasonication was met above. As such, claim 5 is construed as an alternative claim and thus not required to be met by art. 
Regarding claim 6, claim 1 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 6, “UV irradiated is performed out of the water on an anaesthetized fish” is part of an alternative, and the pulsed ultrasonication was met above. As such, claim 6 is construed as an alternative claim and thus not required to be met by art. 
Regarding claim 7, claim 1 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 7, “UV irradiation out of the water is performed with at least one of grading of the fish and/or inoculation” is part of an alternative, and the pulsed ultrasonication was met above. As such, claim 7 is construed as an alternative claim and thus not required to be met by art. 
Regarding claim 8, claim 1 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 8, “the ectoparasite infestation and/or the weight class of the fish are detected by sensor out of the water prior to the UV irradiation” is part of an alternative, and the 
Regarding claim 9, claim 1 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 9, “the infrared irradiation and/or the microwave irradiation are connected with at least one of grading of the fish and/or inoculation” is part of an alternative, and the pulsed ultrasonication was met above. As such, claim 9 is construed as an alternative claim and thus not required to be met by art. 
Regarding claim 10, claim 1 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 10, “the ectoparasite infestation and/or the weight class of the fish is/are detected by sensor prior to the infrared irradiation and/or the microwave irradiation and evaluated by computer” is part of an alternative, and the pulsed ultrasonication was met above. As such, claim 10 is construed as an alternative claim and thus not required to be met by art. 
Regarding claim 11, Jackman discloses: 
A device for carrying out the method according for combating salmon lice and other ectoparasites in aquaculture, comprising at least one of breeding nets or other breeding containers or tanks in which fish are bred and fattened (Pg. 4, paragraph 4, lines 1-4: “the fish stock, which may be up to tens of thousands of fish, is contained within floating netting container 11 which is connected to receiving netting container 12”); 

wherein the channel or the pipe has at least one UV light source or ultrasonicator, which shines into the channel or pipe and subjects the fish in the changeover process to at least one of UV light treatment or pulsed ultrasonication (Pg. 2, paragraph 2, lines 1-6: “The characteristics of the emitted sound waves are chosen such that they stun or kill the parasites, preferably by causing them to resonate, or otherwise cause them to become dislodged from the host fish, without causing harm or any permanent damage to the fish themselves”).
Jackman does not disclose an apparatus that is close to the coast or offshore. However, this limitation is taught by Menard (Abtract, lines 1-2: “an offshore aquaculture installation in a healthy environment for fish”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jackman to include the offshore location of Menard. Doing so would allow for the breeding of fish a wider variety of fish.
Regarding claim 13, Jackman discloses a channel that is a pipe with a closed or net-like shell (Pg. 4, paragraph 4, lines 6-9: “The pipe 13 is preferably formed from a hard, substantially rigid plastics material for lightness, durability, corrosion resistance and sound reflecting properties”).
Regarding claim 14, claim 11 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 14, “at least one UV light source” is part of an alternative, and the pulsed 
Regarding claim 15, claim 11 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 15, “multiple UV light sources” is part of an alternative, and the pulsed ultrasonication was met above. As such, claim 15 is construed as an alternative claim and thus not required to be met by art. 
Regarding claim 16, claim 11 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 16, “UVC light with wavelength of below 300 nm” is part of an alternative, and the pulsed ultrasonication was met above. As such, claim 16 is construed as an alternative claim and thus not required to be met by art. 
Regarding claim 20, claim 11 is constructed with alternative clauses of “at least one” and “OR”. As such, if one of alternatives is met, the claim scope is met. In regards to claim 20, “ultrasonicators is/are arranged in front of, next to and/or behind the UV light source” is part of an alternative, and the pulsed ultrasonication was met above. As such, claim 20 is construed as an alternative claim and thus not required to be met by art. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jackman (Int. Pub. WO 94/17657) in view of Menard (US Pub. 2015/0272018 A1), and further in view of Alevy (US Pub. 2017/0094950 A1).
claim 3, Jackman, as modified, fails to disclose as taught by Alevy wherein the ultrasound is low-frequency ultrasound with a frequency of between 15-35 kHz (Pg. 1, [0008], lines 1-11: “Generally, the present invention, in an embodiment herein, comprises a method and device for using ultrasound on fish and most commonly farmed fish in a relatively confined area or a specified area through which the fish are essentially herded for the killing of noxious parasitic aquatic organisms having gas pockets therein. The treatment area is controlled for effectiveness relative to the intensity of the ultrasound waves being used and with minimization of effect on the fish themselves. Ultrasound is a sound wave whose frequency is above the audible frequency range for greater than 20,000 Hz frequency”). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jackman (Int. Pub. WO 94/17657) in view of Menard (US Pub. 2015/0272018 A1) and Lindgren (US Pub. 2018/0160657 A1). 
Regarding claim 12, Jackman, as modified, fails to disclose as taught by Lindgren a guide net, which directs the fish towards at least one funnel, is arranged in the at least one breeding net (Pg. 1, [0018], lines 1-7: “Fish can be transferred or "pumped" live for grading, transporting, inoculation, or any other reason by the use of specialty pumps. These pumps are typically located on boats, barges and docks, and large hoses are used to enter into the cage used to house the fish. The hoses are usually constructed with a small, formed metal cone at the suction end. Nets are moved and lifted to crowd the fish to the inlet of the hoses”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jackman (Int. Pub. WO 94/17657) in view of Menard (US Pub. 2015/0272018 A1) and Castillo (US Pub. 3,166,043).
Regarding claim 17, Jackman, as modified, fails to disclose as taught by Castillo at least one breeding net is connected to other breeding nets via access points that are able to be shut off (Col. 2, lines 41-48: “The provision of such a fishery system which includes not only an integrated arrangement of rearing ponds or tanks, but which in addition includes delivery chutes and/or launders and discharger chutes and/or launders communicating selectively, through the use of gates and valves, with each of the ponds so as to permit a fish and/or water transfer between successive ponds…”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Jackman to incorporate the valves of Castillo. Doing so would enable one to cease the treatment of fish if required.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jackman (Int. Pub. WO 94/17657) in view of Menard (US Pub. 2015/0272018 A1) and Ulriksen (US Pub. 2014/0174371 A1).
Regarding claim 18, Jackman, as modified, fails to disclose as taught by Ulriksen the device of Claim 11, wherein the channel or the pipe is connectable or connected with further receiving nets or breeding nets emptied of un-irradiated fish (Figure, line 11a further connects the pipeline 6 with the container 9).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jackman (Int. Pub. WO 94/17657) in view of Menard (US Pub. 2015/0272018 A1), Castillo (US Pub. 3,166,043), Barry (US Pub. 2011/0180423 A1), and Kim (US Pub. 5,881,674).
Regarding claim 21, Jackman discloses:
A device for carrying out the method according to Claim 1 for combating salmon lice and other ectoparasites in aquaculture, comprising at least one of breeding nets or breeding containers or tanks in which fish are bred and fattened (Pg. 4, paragraph 4, lines 1-4: “the fish stock, which may be up to tens of thousands of fish, is contained within floating netting container 11 which is connected to receiving netting container 12”);; 
Jackman does not disclose an apparatus that is close to the coast or offshore. However, this limitation is taught by Menard (Abstract, lines 1-2: “an offshore aquaculture installation in a healthy environment for fish”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jackman to include the offshore location of Menard. Doing so would allow for the breeding of fish a wider variety of fish.
Jackman does not disclose irradiation treatment. However, this limitation is taught by Kim, who teaches of at least one source of infrared treatment or microwave 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jackman to include the infrared irradiation of Kim. Doing so would increase the probability of removing parasites from fish that swim through the pipe.
Jackman does not disclose removing the fish from the water. This limitation is taught by Castillo, who teaches briefly removing fish from the breeding net or container or tank and while out of the water or a transport duct (Col. 1, lines 36-40: “One of the advantages offered by the present invention over prior constructions resides in the capability of removal of fish and water from individual ponds and tanks without disturbing other ponds and tanks in the system”).
Jackman does not disclose a UV light source. This limitation is taught by Barry, who teaches of a UV light source treat the fish against ectoparasites (Pg. 4, [0045], lines 6-8: “a light source assembly adapted to emit ultraviolet light to the photoelectrocatalytic composite photoanode, and, an electrical power source”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transport duct of Jackman to include the UV light source of Barry. Doing so would increase the effectiveness of removing parasites from the fish.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642